                      Case 1:19-mj-00199-DAR Document 1 Filed 07/26/19 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                                       for the
                                                                 DistrictDistrict
                                                            __________    of Columbia
                                                                                  of __________

                   United States of America                                                  )
                              v.                                                             )
                                                                                             )           Case No.
                                                                                             )
              Brittany Alleesse Nancy Jones                                                  )
                      DOB:                                                                   )
                                                                                             )
                           Defendant(s)


                                                           CRIMINAL COMPLAINT
        I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of April 25, 2019 to May 11, 2019 in the county of                                                                                                                       in the
                       District of                  Columbia                         , the defendant(s) violated:

            Code Section                                                                                     Offense Description
18 USC § 1591(a)(1) and (2)      did knowingly, in or affecting interstate commerce, recruit, entice, harbor, transport, provide, obtain, advertise, maintain, patronize, and solicit by any means, and benefit financially
                                 by receiving anything of value for participating in a venture that did recruit, entice, harbor, transport, provide, obtain, advertise, maintain, patronize, and solicit by any means, a
and (b)(2)                       person who had not attained the age of 18 – to wit, Z.S., who was 15 years of age – knowing that Z.S. would be caused to engage in a commercial sex act.

                                 did knowingly, in or affecting interstate commerce, recruit, entice, harbor, transport, provide, obtain, advertise, maintain, patronize, and solicit by any means, and benefit financially
18 USC § 1591(a)(1) and (2)      by receiving anything of value for participating in a venture that did recruit, entice, harbor, transport, provide, obtain, advertise, maintain, patronize, and solicit by any means, a
and (b)(2)                       person who had not attained the age of 18 – to wit, T.H.Y., who was 17 years of age – knowing that T.H.Y. would be caused to engage in a commercial sex act.

                                 did knowingly conspire with others, to include Willis Lewis, Ashley Taylor, Brittany Jones, and Rodrick Barton, to violate 18 U.S.C Section 1591 as set forth in Counts 1 and 2
18 USC § 1594(c)                 above.

                                 did knowingly conspire with Willis Lewis, Ashley Lewis, Brittany Jones, and Rodrick Barton to transport an individual who has not attained the age of 18 years – to wit, Z.S., who
18 USC § 2423(a) and (e)         was 15 years of age – in interstate commerce with intent that Z.S. engage in prostitution, and in any sexual activity for which any person can be charged with a criminal offense.

18 USC § 2423(a) and (e)         did knowingly conspire with Willis Lewis, Ashley Lewis, Brittany Jones, and Rodrick Barton to transport an individual who has not attained the age of 18 years – to wit, T.H.Y., who
                                 was 17 years of age – in interstate commerce with intent that T.H.Y. engage in prostitution, and in any sexual activity for which any person can be charged with a criminal offense.

         This criminal complaint is based on these facts:

                              SEE ATTACHED STATEMENT OF FACTS




         ✔ Continued on the attached sheet.
         u


                                                                                                                                         Complainant’s signature

                                                                                                                                        Alix Skelton, S/A, FBI
                                                                                                                                           Printed name and title

Sworn to before me and signed in my presence.


Date:              07/26/2019
                                                                                                                                               Judge’s signature

City and state:                         Washington, D.C.                                                          Deborah A. Robinson, U.S. Magistrate Judge
                                                                                                                                           Printed name and title
